Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on November 22, 2021 has been entered.
Claim 10-13 and 25-28 are under consideration.
Applicant’s Arguments/Remarks filed November 23, 2021 have overcome the objections set forth in the previous Office Action, which are hereby withdrawn.

EXAMINER’S AMENDMENT
	An Examiner’s Amendment to the record appears below. 
	The application has been amended as follows: 
	In the claims:
	In claim 10, line 2, “claim claim 26” was changed to “claim 26”. 
In claim 11, line 2, “claim claim 26” was changed to “claim 26”.
In claim 12, line 2, “claim claim 26” was changed to “claim 26”.
In claim 13, line 2, “claim claim 26” was changed to “claim 26”.

In claim 27, line 6, the “, or” at the end of the line “SEQ ID NO:8, or” was deleted. 
In claim 27, line 6, a period was inserted at the end of the line “SEQ ID NO:8”.
	
In the specification:
Blank page 18 is deleted.
On page 19, lines 1-3, “Drawings Anti-Programmed Death-Ligand 1 (PD-L1) Antibodies And Therapeutic Uses Thereof” were deleted.
On page 19, paragraph [5]-line 2, “antibodies” should be in line with and precede “Q106 and Q107 in a different cancer cell lines”. 
On page 19, paragraph [6]-line 2, “cell” should be in line with and precede “proliferation in CFSE dilution assay”. 

	Authorization for this Examiner’s Amendment was given in a telephone call with SANDRA A. SCIASCIA-ZIRGER on December 17, 2021. The interview summary was included.

Claims 10-13 and 25-28 are allowed and renumbered.

Any comments considered necessary by applicant must be submitted no later than the payment of the Issue Fee and, to avoid processing delays, should preferably accompany the Issue Fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MISOOK YU can be reached on (571)272-0839.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CHENG LU/           Examiner, Art Unit 1642                                                                                                                                                                                             
/PETER J REDDIG/           Primary Examiner, Art Unit 1642